Citation Nr: 1809106	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  10-27 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a stroke, claimed as secondary to service-connected erectile dysfunction (ED).  

2.  Entitlement to service connection for a disability manifested by left arm numbness.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1967 to March 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In November 2012, a Travel Board hearing was held before the undersigned; a transcript is in the record.  In October 2013, the Board remanded the case to the RO for additional development of the issues on appeal (as well as two additional issues, service connection for a psychiatric disability and entitlement to total disability rating based on individual unemployability, which were  granted by the RO in November 2017 and are no longer in appellate status).  

The issue of service connection for a disability manifested by left arm numbness is  REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

A stroke or its residuals of a stroke were not manifested in service; and the Veteran's current stroke residuals are unrelated to a disease, injury, or event in service, to include any medication to treat service-connected ED.  


CONCLUSION OF LAW

Service connection for residuals of a stroke, to include as secondary to service-connected ED, is not warranted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).  
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  As the RO provided content-complying, pre-adjudication VCAA notice by letter dated in January 2009, VA has satisfied its duty to notify.  

The Veteran was afforded a hearing before the undersigned in November 2012.  CAVC has held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing has the duty to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, at the hearing the undersigned explained the issue, focused on the elements necessary to substantiate the claim (e.g., current diagnosis of stroke residuals and evidence that the disability is related to service or to service-connected disability, including medication taken for such), and sought to identify any further development that was required to substantiate the claim.  The undersigned specifically notified the Veteran of the need for documentation showing not only that the cause of his stroke was related to medication he took for service-connected erectile dysfunction but also that such medication was prescribed.  It is not alleged that the Veteran has been prejudiced by the conduct of the hearing.  

The RO has obtained the Veteran's available service treatment records (STRs) and relevant postservice records, to include VA medical records.  In a letter sent to the Veteran in December 2016, and resent to a different address for him in March 2017, the RO asked the Veteran to furnish information concerning the medical providers who purportedly prescribed/issued him Viagra and/or Cialis (or other such medication) as part of his treatment of erectile dysfunction.  In April 2017, he responded that he will send more information or evidence to VA to support his claim, so VA waited 30 days before deciding his claim.  No further evidence regarding medication prescribed for the Veteran's ED has been received; he has not identified any additional pertinent evidence that is available.  
VA has not provided the Veteran an examination to ascertain the nature and etiology of his stroke residuals.  An examination is not necessary, given the circumstances of this case.  The Veteran claims his stroke was caused by medication he took to treat service-connected ED that was associated with his service-connected prostate cancer.  (No other theory of entitlement to service connection has been advanced.)  As emphasized at the Board hearing and in the subsequent Board remand in October 2013, the threshold matter in this case relates to whether medication was indeed prescribed to treat  the Veteran's prostate cancer-related ED.  If such prescription was shown, a medical opinion regarding the connection, if any, between the medication and the stroke would become necessary.  To date, while the Veteran has reported that he tried medication (Viagra) to no avail, he has not submitted any evidence that such medication was prescribed (or identified any such evidence for VA to secure on his behalf).  Without information regarding the nature (or amount) of the ED medication prescribed, seeking a medical opinion regarding a nexus between such medication and the Veteran's stroke would be pointless .  
 
The Board concludes that no further assistance to the Veteran in developing facts pertinent to this claim is required; VA's duty to assist is met.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Legal Criteria

Service connection may be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b). 

Notwithstanding the above, service connection may be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  38 C.F.R. §  3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection. 38 U.S.C. § 1154(a).  The Veteran does not argue and the record does not show that the claimed disability was incurred in combat; thus, the provisions of 38 U.S.C. § 1154(b) do not apply. 

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.).  Accordingly, the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

The Veteran's claim of service connection for residuals of a stroke is based on a secondary service connection theory of entitlement.  At a November 2012 Board hearing, the Veteran testified that he believed the stroke he suffered in December 2008 was caused by medicine he took for his service-connected ED, which itself is secondary to his service-connected prostate cancer.  He indicated that his doctor gave him "samples" of Viagra or Cialis after his prostate surgery, and that he took such pills from 2004 (when he had the prostate cancer) to 2008 (when he suffered his stroke).  He also indicated that he refused the medication after a while (but did not say when).  The undersigned at the hearing made it clear to the Veteran that to support his claim there had to be some documentation that Viagra, Cialis, or similar medication was actually prescribed(or that his private doctor had given him samples of the medication).  To date, he has not submitted (or identified for VA to secure) any information in that matter.  

After careful review of the evidentiary record, the Board finds that service connection for residuals of a stroke is not warranted . 

While the Veteran has not specifically related the stroke he suffered in December 2008, or any residuals thereof, to his service from September 1967 to March 1969, a review of his STRs did not find any notation of complaints, findings, or diagnosis of a stroke or stroke residuals thereof.  Based on STRs alone, a stroke or chronic residuals thereof were not shown to have had onset during service, and service connection under 38 U.S.C. § 1110 and 38 C.F.R. § 3.303(a) (showing inception in service) is not warranted. 

Alternatively, a showing of continuity of symptomatology after service can also support the claim.  38 C.F.R. § 3.303(b).  However, the Veteran has not claimed, nor is there any evidence to suggest, that there have been symptoms relative to a stroke ever since service.  Medical records show that the Veteran suffered one stroke, in December 2008.  Therefore, further discussion concerning continuity of symptomatology or chronicity of residuals is not necessary. 

The Board next turns to the question of whether service connection for residuals of a stroke may be granted on the basis that such disability is related to service, even if first diagnosed after service when considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d).  It is not in dispute that the Veteran suffered a stroke in December 2008.  Private medical records from Abington Memorial Hospital show that the diagnosis was subacute cerebrovascular accident (right parietal infarct) and that he underwent a right carotid endarterectomy.  Thereafter, he complained of, and was treated for, various symptoms, to include right-sided weakness.  What remains to be shown to establish service connection is that the current disability must be related to service.  There is no evidence - lay or medical - of a direct link between the stroke, or its residuals, and an injury, disease, or event in service.  Hence, service connection on the theory of direct service connection is not established under 38 C.F.R. § 3.303(d).  

Regarding the merits of the Veteran's primary theory of entitlement, which is one of secondary service connection under 38 C.F.R. § 3.310, he contends that the stroke was secondary to his service-connected ED, particularly medication he took for ED.  VA records show that the Veteran has reported that he tried Viagra to treat ED, without success.  For example, a September 2004 VA examiner noted historically that the Veteran had undergone a radical prostatectomy in July 2004, had ED, and that Viagra had proven useless.  In October 2012, a VA urologist who reviewed the Veteran's treatment for ED noted that postoperative medications had failed (no specific medication was noted).  In November 2012, the Veteran reported to a VA urology clinic that he had "failed Viagra due to CP (chest pain)."  However, there is no documentation that such medication was prescribed, whether by private or VA health care providers.  At his hearing, the Veteran indicated that his private doctor gave him "samples," which he said he had refused after a while (he did not think he was given a prescription from VA).  The RO subsequently asked him to provide some definitive information regarding the prescription or issuance of the medication in question (Viagra, Cialis, or other such medication), as the nature of the medication prescribed (or provided) and the amount taken needed to be known before a medical opinion regarding nexus was sought.  To date, the Veteran has not provided such information.  Without such information, a medical opinion addressing any relationship between such medication and the stroke is not possible. In short, there is no evidence to indicate that the Veteran's stroke was at least as likely as not due to, the result of, or aggravated by, treatment for his service-connected ED.  Hence, service connection on a secondary service connection theory of entitlement, under 38 C.F.R. § 3.310, is not warranted.  

Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case - whether the current stroke residuals can be related to service-connected erectile dysfunction (specifically, the medication for the disability) fall outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, any assertions of the Veteran as to diagnosis and causation in the matter at hand have no probative value.

As the preponderance of the evidence is against the Veteran's claim of service connection for residuals of a stroke under any applicable theory of entitlement, as discussed above, the benefit-of-the-doubt standard of proof does not apply; the appeal in the matter must be denied.  38 U.S.C. § 5107(b).


ORDER

Service connection for residuals of a stroke is denied.  


REMAND

The Board finds that additional development is necessary to properly decide the claim of service connection for a disability manifested by left arm numbness.  While the Veteran asserted in statements and testimony that there was no feeling or numbness in his left arm and that he attributed it to a stroke he had in December 2009, it appears that he is also attributing - to some extent - left upper extremity symptoms to a left arm gunshot wound .  At the November 2012 Board hearing he stated that the left arm numbness was a result of his 2008 stroke and shrapnel in his arm.  Notably, service connection has long been established for a left forearm gunshot wound residual scar, with mild, chronic muscle strain in the left forearm (Muscle Groups VII and VIII).  

Private treatment records note that the Veteran suffered a cerebrovascular accident in December 2008.  A history of a gunshot wound to the left arm was noted at the time.  VA treatment records indicate in January 2009 that the Veteran had a history of complaints of left hand and forearm intermittent numbness since October 2008 and subsequently developed a stroke in December 2008 with weakness and numbness of the whole left arm.  He still had residual numbness.  There was a question of left ulnar nerve impingement, and he was referred to a neurology clinic.  In March 2009, the results of an EMG (mildly abnormal, suggestive of possible left ulnar entrapment at the wrist) were discussed with the Veteran.  There was no opinion as to the etiology of the neurological deficits found in the left arm.  An August 2009 VA outpatient record notes that the Veteran had a history of left elbow pain and paresthesias in the left 4th and 5th digits, referring to emergency room notes dated in November 24, 2008.  VA treatment records prior to January 2009 are not in the claims file.  

The Veteran has not been afforded a VA examination to determine the full extent of any neurological deficits that may be attributable to service-connected disability, as distinguished from any residuals of his cerebrovascular accident.  Prior to any VA examination and opinion, all pertinent VA medical records must be associated with the claims file.  

Accordingly, the case is REMANDED for the following :

1.  The AOJ should obtain for association with the claims file all records of treatment the Veteran received for a left arm/hand disability at the Philadelphia VA Medical Center for the period prior to January 2009 (including records of an emergency room visit in November 2008) and since October 2017.  If no such records are available, the scope of the search for them should be documented in the claims file.

2.  The AOJ should then arrange for a neurological examination of the Veteran to ascertain the nature and etiology of any (and all) neurological disability of his left upper extremity.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  Based on examination of the Veteran and review of his record, the examiner should respond to the following:  

(a).  Does the Veteran have a neurological disability involving his left upper extremity, including his hand and fingers?  Please identify each such disability (by diagnosis).  

(b).  As to each neurological disability identified in (a), is it at least as likely as not (i.e., a 50 percent or greater probability) that the disability was caused or aggravated by the Veteran's service-connected scar residual of a gunshot wound in the left forearm with mild, chronic muscle strain in the left forearm (Muscle Groups VII and VIII).  Please distinguish any disability associated with the service-connected disability from any (nonservice-connected) residual disability from a cerebrovascular accident the Veteran suffered in December 2008.  

The examiner must include rationale with all opinions, citing to supporting factual data and medical literature as deemed appropriate.

3.  The AOJ should then review the record and readjudicate the claim of service connection for a disability manifested by left arm numbness.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board s for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


